Case 3:18-cv-11026-MAS-DEA Document 420 Filed 06/11/21 Page 1 of 4 PageID: 8629




 Charles H. Chevalier
 J. Brugh Lower
 Christine A. Gaddis
 Rachel S. Johnston
 GIBBONS P.C.
 One Gateway Center
 Newark, NJ 07102-5310
 (973) 596-4611
 cchevalier@gibbonslaw.com
 jlower@gibbonslaw.com
 cgaddis@gibbonslaw.com
 rjohnston@gibbonslaw.com

 Attorneys for Plaintiff Amgen Inc.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


   AMGEN INC.,
                                              Civil Action No. 18-11026 (MAS)(DEA)
                          Plaintiff,
                                              (consolidated)
   v.
                                                 STIPULATION AND ORDER
   SANDOZ INC., et al.,                              REGARDING CASE
                                                CONSOLIDATION FOR TRIAL
                          Defendant.



   AMGEN INC.,

                          Plaintiff,

   v.                                         Civil Action No. 18-11267 (MAS)(DEA)
   DR. REDDY’S LABORATORIES, INC. and
   DR. REDDY’S LABORATORIES, LTD.,

                          Defendant.




                                          1
Case 3:18-cv-11026-MAS-DEA Document 420 Filed 06/11/21 Page 2 of 4 PageID: 8630




   AMGEN INC.,

                          Plaintiff,

   v.
                                                     Civil Action No. 18-11269 (MAS)(DEA)
   ZYDUS PHARMACEUTICALS (USA)
   INC.,

                          Defendants.

   AMGEN INC.,

                          Plaintiff,

   v.
                                                     Civil Action No. 19-18806(MAS)(DEA)
   ZYDUS PHARMACEUTICALS (USA)
   INC.,

                          Defendant.


        Plaintiff Amgen Inc. (“Plaintiff”) and Defendants Sandoz Inc., Dr. Reddy’s Laboratories,

 Inc., Dr. Reddy’s Laboratories, Ltd., and Zydus Pharmaceuticals (USA) Inc. (collectively,

 “Defendants”) (Plaintiff and Defendants collectively, the “Parties”), by and through their

 respective undersigned counsel, have agreed to the following stipulation, subject to the approval

 of the Court:

        WHEREAS, the above-captioned actions, Civil Action Nos. 18-11026 (consolidated),18-

 11267, 18-11269, and 19-18806 are currently pending in this Court and involve the same Plaintiff,

 related patents, and concern Abbreviated New Drug Applications that reference the same New

 Drug Application for Otezla® apremilast products;

        WHEREAS, in Civil Action No. 18-11026 (consolidated), the Court held a teleconference

 on June 4, 2021, and the Court directed the Parties to submit a proposed order for consolidation of

 the above-captioned actions for purposes of trial; and

                                                 2
Case 3:18-cv-11026-MAS-DEA Document 420 Filed 06/11/21 Page 3 of 4 PageID: 8631




        WHEREAS, the Parties agree that consolidation of the above-captioned actions for

 purposes of trial would promote judicial economy and conserve the Court’s and the Parties’ time

 and resources.

        NOW THEREFORE, it is hereby STIPULATED and ORDERED that Civil Action

 Nos. 18-11026 (consolidated), 18-11267, 18-11269, and 19-18806 are hereby consolidated for

 purposes of trial only.


 AGREED AND STIPULATED TO:

 Dated: June __, 2021

  By: s/Eric Abraham                               By: s/Charles H. Chevalier
  Eric I. Abraham                                  Charles H. Chevalier
  Hill Wallack, LLP                                J. Brugh Lower
  21 Roszel Road                                   Christine A. Gaddis
  Princeton, NJ 08543                              Rachel Johnston
  (609) 924-0808                                   GIBBONS P.C.
  eabraham@hillwallack.com                         One Gateway Center
                                                   Newark, NJ 07102-5310
  Of Counsel:                                      (973) 596-4611
  George Lombardi                                  cchevalier@gibbonslaw.com
  Maureen L. Rurka                                 cgaddis@gibbonslaw.com
  Samantha Maxfield Lerner
  Winston & Strawn LLP                             Of Counsel:
  35 West Wacker Drive                             George F. Pappas (pro hac vice)
  Chicago, IL 60601                                Michael N. Kennedy (pro hac vice)
  (312) 558-6463                                   Kevin B. Collins (pro hac vice)
  glombardi@winston.com                            Jeffrey B. Elikan (pro hac vice)
  mrurka@winston.com                               Jay Alexander (pro hac vice)
  slerner@winston.com                              Priscilla Dodson (pro hac vice)
                                                   Alexander Trzeciak (pro hac vice)
  Jovial Wong                                      Philip S. May
  Sharon Lin                                       Antonio J. Carvalho (pro hac vice)
  Winston & Strawn LLP                             Joseph Hykan (pro hac vice)
  1901 L Street, NW                                Priscilla N.A. Nyankson (pro hac vice)
  Washington, DC 20036                             Daniel H. Lee (pro hac vice)
  (202) 282-5000                                   COVINGTON & BURLING LLP
  jwong@winston.com                                One CityCenter
  slin@winston.com                                 850 Tenth Street, NW
                                                   Washington, DC 20001
  Noori Torabi                                     (202) 662-6000

                                               3
Case 3:18-cv-11026-MAS-DEA Document 420 Filed 06/11/21 Page 4 of 4 PageID: 8632




  Winston & Strawn LLP
  101 California St, 35th Floor            Alexa Hansen (pro hac vice)
  San Francisco, CA 94111                  David S. Denuyl (pro hac vice)
  (415) 591-1000                           COVINGTON & BURLING LLP
  ntorabi@winston.com                      Salesforce Tower
                                           415 Mission Street
  Attorneys for Defendants                 San Francisco, CA 94105
  Dr. Reddy’s Laboratories, Inc.           (415) 591-7035
  and Dr. Reddy’s Laboratories, Ltd.
  and Defendant Sandoz Inc.                Robert Zhou (pro hac vice)
                                           COVINGTON & BURLING LLP
  By: s/Theodora McCormick                 3000 El Camino Real
  Theodora McCormick                       Palo Alto, CA 94306
  Lauren B. Cooper                         (650) 632-4700
  Robert Lufrano
  Epstein Becker & Green, P.C.             Steven J. Horowitz (pro hac vice)
  150 College Road West, Suite 301         SIDLEY AUSTIN LLP
  Princeton, New Jersey 08540              One South Dearborn
  Telephone: (609) 455-1540                Chicago, IL 60603
                                           (312) 853-7000
  Michael J. Gaertner (pro hac vice)
  David B. Abramowitz (pro hac vice)       Sue Wang (pro hac vice)
  Carolyn A. Blessing (pro hac vice)       SIDLEY AUSTIN LLP
  Emily L. Savas (pro hac vice)            555 California Street Suite 2000
  Jennifer M. Coronel (pro hac vice)       San Francisco, CA 94104
  August Melcher (pro hac vice)            (415) 772-1200
  Locke Lord LLP
  111 South Wacker Drive                   Wendy A. Whiteford
  Chicago, IL 60606                        Eric M. Agovino
  Telephone: (312) 443-0700                C. Nichole Gifford
  Facsimile: (312) 443-0336                Dennis Smith
                                           Gregory Bonifield
  Attorneys for Defendant Zydus            AMGEN INC.
  Pharmaceuticals (USA) Inc.               One Amgen Center Drive
                                           Thousand Oaks, CA 91320-1789

                                           Attorneys for Plaintiff
                                           Amgen, Inc.


 IT IS SO ORDERED.


 Dated: June ___, 2021


                                                            Michael A. Shipp, U.S.D.J.
                                       4
